DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	With regards to applicant’s remarks on page 9 of the April 26, 2022 response, the amendment to claim 38 is not sufficient to avoid the 35 USC 112(f) interpretation of “an imaging device”.  Similarly to “an imaging device . . . the imaging device comprises a translation mechanism . . .” as found in original claim 38, the new limitation of “a moving system” would still be considered a 35 USC 112(f) limitation, and “a moving system” still does not provide enough structure to perform the function of “producing an imaging result” as claimed.  The 35 USC 112(f) interpretation will be maintained as set forth below.
	The amendment to claim 26, as noted on page 9 of applicant’s remarks, is sufficient to overcome the 35 USC 112(b) rejection of the claim.  This rejection has been removed.
	The amendments made to claims 20, 36, and 38 are sufficient to overcome the rejections made of those claims under either 35 USC 102 or 35 USC 103 as found in the previous Office action mailed February 1, 2022.  However, these amendments lead to further issues under 35 USC 112(a).  A new ground of rejection will be found below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An imaging device configured to produce an imaging result based on first waves . . .” “the imaging device comprising a moving system configured to vertically translate an imaging plane . . .” as found in claim 38.
The examiner notes that while the imaging device is further limited by a moving system in claim 38, the inclusion of a moving system is not enough to avoid a 35 USC 112(f) interpretation of “imaging device”.  This is because a) “a moving system” is also being interpreted under 35 USC 112(f), and b) “a moving system” does not provide enough structure to perform the function of “producing an imaging result” as claimed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-32, 34, and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 20, 36, and 38, the claims are drawn to an artifact (claim 20), a method for improving vertical resolution of radiation-based imaging of a sample (claim 36), and a system for radiation-based imaging of a sample (claim 38), the method and system both including an artifact.  The artifact in these claims comprises, among other limitations, a plurality of layers having pre-determined thicknesses and being stacked on top of each other in a vertical direction and in a partially overlapping manner to form the stepped thickness profile, each of the layers comprising highly ordered pyrolytic graphite and at least one Langmuir-Blodgett film so that the Langmuir-Blodgett films of the layers form outer surfaces of the steps interacting with the radiation.  However, the specification does not appear to provide support for this limitation.
	Page 3, lines 6-22 of the specification, where support for this limitation is said to be taken in the April 26, 2022 remarks, states the following: “One or more of the above-mentioned layers can be for example, but not necessarily, Langmuir-Blodgett films "LBF". The LBFs can be manufactured in a known way to have a constant thickness of e.g. 2.5 nm. Consequently, the thickness profile of the artifact can be controlled with about 2.5 nm steps by controlling the number of LBFs stacked on each other. The stepped thickness profile can be achieved by arranging different numbers of stacked LBFs on different portions of the artifact. The artifact may further comprise steps created by one or more layers each being made of highly ordered pyrolytic graphite "HOPG" and having the thickness greater than that of a LBF. The thickness of each HOPG layer can be e.g. about 2 µm. The thickness of each HO layer can be controlled with steps of about 0.3 nm. With the aid of the one or more HOPG layers, a sufficient thickness of the artifact can be achieved with a smaller number of LBFs. There can be different numbers of HOPG layers in different portions of the artifact so as to achieve the stepped thickness profile. In many cases it is advantageous that each layer that constitutes at least part of an outer surface of the artifact where the radiation depart from the artifact is a LBF because, compared to e.g. HOPG, the optical properties of a LBF are closer to the optical properties of many biological samples.”
	According to this passage of the specification, it is taught that the artifact can be made of a plurality of stepped layers. Some of these layers are Langmuir-Blodgett films, and other layers are highly ordered pyrolytic graphite.  In a plain reading of this part of the specification, this means that each layer is made of a different material – either the film, or the pyrolytic graphite.  However, this contradicts what is set forth by the claim, which sets forth that each of the layers is comprised of both highly ordered pyrolytic graphite and Langmuir-Blodgett film. 
The specification, therefore, fails to support the claimed limitation that each layer of the artifact is made of both highly ordered pyrolytic graphite and Langmuir-Blodgett film, as the specification only supports that a layer of the artifact is made of either highly ordered pyrolytic graphite or Langmuir-Blodgett film.  Therefore, claims 20, 36, and 38 are rejected under 35 USC 112(a) as lacking written description for containing new matter.
	Claims 21-32, 34, and 37 are rejected by virtue of their dependency on at least claim 20 (claims 21-32 and 34) or claim 36 (claim 37), as they include all the limitations of the claims on which they depend.
Examiner Note
	While no prior art rejection is available to made on claims 20, 36, and 38, any statements on the potential allowability of these claims is precluded at this time given the nature of the rejection set forth above.  However, the examiner notes that, upon further review, page 3, lines 4-18 of WO 2016/083661 to Haeggstrom, cited in the previous Office action of record, contains a similar passage to what is relied upon above in the 35 USC 112(a) rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 4, 2022